DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 30-59 have been presented for examination on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 57-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific weeds, such as the weeds of family poaceae, does not reasonably provide enablement for controlling ALL weeds in various crops.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 30 is indefinite for reciting “in relation to the total weight of the composition of a glyphosate acid equivalent) load of 400 to 600 g/l”. the statement is indefinite because it is not clear what the relationship is between the total weight of the composition and the glyphosate or its load. 
Claim 30 is also indefinite for reciting concentration ranges including “,” instead of “.” (See aliphatic alcohol; 0,1 to 2,00%). 
Claim 31 recites the limitation "a complexing agent" in the herbicidal composition of claim 30.  There is insufficient antecedent basis for this limitation in the claim. Claim 30 does not support a complexing agent. 
Claim 32 is indefinite for reciting the composition of claim 30, wherein the proportion of the glyphosate salts is 20-35% for the glyphosate potassium salt and 20-35% for the glyphosate monoisopropylamine salt in relation to the total weight of the composition. This means that the proportion of glyphosate salts in the composition is from 40-70%. However, the parent claim 30 states a composition comprising a glyphosate mixture in a concentration of from 15-40% of the composition.  As such the concentration range in claim 32 is outside of the scope of claim 30. 
Claim 34 recites the limitation "the active ingredient" in the herbicidal composition of claim 30.  There is insufficient antecedent basis for this limitation in the claim. Claim 30 does not support an active ingredient. 
Claim 35 recites the limitation "the oxidative amine" in the herbicidal composition of claim 30.  There is insufficient antecedent basis for this limitation in the claim. Claim 30 does not support an oxidative amine, but an oxidized amine.  
Claim 36 recites the limitation "the amine oxide" in the herbicidal composition of claim 30.  There is insufficient antecedent basis for this limitation in the claim. Claim 30 does not support an amine oxide, but an oxidized amine.  
Claim 38 recites the limitation "the N, N-dodecyldimethylamine oxide and ethylene glycol or 1,2-ethanediol" in the herbicidal composition of claim 30.  There is insufficient antecedent basis for this limitation in the claim. Claim 30 does not support any of the said N, N-dodecyldimethylamine oxide and ethylene glycol or 1,2-ethanediol.  
Claim 39 recites the limitation "the complexing agent" in the herbicidal composition of claim 30.  There is insufficient antecedent basis for this limitation in the claim. Claim 30 does not support a complexing agent. 
Claim 40 recites the limitation "the complexing agent" in the herbicidal composition of claim 38.  There is insufficient antecedent basis for this limitation in the claim. Claim 38 does not support a complexing agent. 
Claim 42 recites the limitation "the antifoaming agent" in the herbicidal composition of claim 40.  There is insufficient antecedent basis for this limitation in the claim. Claim 40 does not support an antifoaming agent. 
Claim 46 recites the limitation "exhibits a penetration and absorption ratio" in the herbicidal composition of claim 44.  There is insufficient antecedent basis for this limitation in the claim. Claim 44 does not support a penetration and absorption. 
Claim 46 is also indefinite for reciting a "a penetration and absorption ratio in the leaves of weeds of from 21.82% to 48.24%". this is indefinite because this is a percentage range not a ratio. 
Claim 47 recites the limitation "the mean values of shikimic acid" in the herbicidal composition of claim 30.  There is insufficient antecedent basis for this limitation in the claim. Claim 30 does not support a mean value of shikimic acid. 
Claim 48 recites the limitation "the mean values of internal glyphosate contents" in the herbicidal composition of claim 30.  There is insufficient antecedent basis for this limitation in the claim. Claim 30 does not support a mean values of internal glyphosate contents. 
Claim 50 recites the limitations "the solvent”; “a potassium hydroxide”; “the active ingredient”; and “the antifoaming agent" in the herbicidal composition of claim 30.  There is insufficient antecedent basis for this limitation in the claim. Claim 30 does not support any of the recited imitations.  
Claims 51-56 depending on claims 30 or 31 and drawn to a formulation containing the listed ingredients/compounds. None of the recited ingredients or compounds are supported by claims 30 or 31. 
Claims 51-56 are also indefinite for reciting certain concentrations in w/w and others in m/m. this is indefinite because it is not clear why two different units are used in the same composition. Furthermore, claims 30 and 31 disclose the ranges in w/w and not m/m. 
Claims 51-56 also recite an herbicidal formulation of claims 30 or 31. However claims 30 and 31 are drawn to a composition not a formulation. 
Claims 57-59 are indefinite for reciting a glyphosate composition according to claim 30. Claim 30 does not recite a glyphosate composition, but a herbicide composition. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 30-59 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al (US 20060040826). 

Eaton et al teach a herbicidal composition comprising in aqueous solution a mixture of salts of glyphosate at a total glyphosate a.e. concentration not less than about 360 g/l, wherein (a) said glyphosate is in anionic form accompanied by low molecular weight non-amphiphilic cations in a total molar amount of about 100% to about 120% of the molar amount of said glyphosate; (b) said cations comprise potassium and propylammonium (e.g., isopropylammonium) cations in a mole ratio of about 70:30 to about 90:10; and (c) said potassium and propylammonium cations together constitute about 90 to 100 molar percent of all of said low molecular weight non-amphiphilic cations in the composition (See abstract).
weight ratio of glyphosate (expressed as a.e.) to surfactant is not greater than about 10:1, for example about 2:1 to about 10:1, or about 3:1 to about 6:1 (See [0012] and [0037]). 
The surfactants include dodecyldimethylamine (see [0050]-[0058]), and other surfactants include solvents such as ethylene glycols (See [0044]). 
Eaton et al disclose an aqueous concentrate composition containing a mixture of potassium and IPA salts of glyphosate at a mole ratio of about 70:30 to about 90:10 and at a total glyphosate a.e. concentration illustratively of about 400 to about 600 g/l, with or without surfactant, can exhibit a lower freezing point than a comparative potassium salt composition (See [0075]).
Relative amounts of potassium salt, glyphosate acid and isopropylamine are selected to provide a mixed glyphosate salt solution having a desired mole ratio of potassium to IPA cations of about 50:50 to about 90:10, for example about 60:40 to about 90:10, etc, (See [0106]-[0107]).
Eaton et al teach methods of use of glyphosate herbicidal formulations, well known in the art can be applied, for example by spraying, to foliage of plants such as weeds to be killed or controlled. For most purposes, an application composition, for example a spray-tank composition, is applied at a glyphosate a.e. rate of about 0.1 to about 5 kg/ha, occasionally more. Typical glyphosate a.e. rates for control of annual and perennial grasses and broadleaved plants are about 0.3 to about 1.5 kg/ha. The concentrates can be applied in any convenient volume of water, most typically about 50 to about 1,000 l/ha (See [0087]).
mixture of potassium and IPA salts of glyphosate at a mole ratio of 80:20 was formulated at a glyphosate a.e. concentration of 540 g/l, together with different polyoxyethylene tallowamine surfactants differing in average number of EO units, in each case at a glyphosate a.e. to surfactant ratio of 4:1 by weight (See [0016]-[0017] and [0117]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Eaton et al to arrive at the instant invention. One of ordinary skill in the art would have been motivated to follow Eaton et al’s method to make a high loading glyphosate herbicidal composition because Eaton et al teaches that the said composition has high loading of glyphosate mixture and provides for a good herbicidal effect. Eaton et al teach that the surfactants and adjuvants allow for a mixture of potassium and monoisopropylamine salts of glyphosate to have a higher loading range than without it.
The specific adjuvants claimed in compositions of claims 51-56 would have been obvious over the teaching of Eaton et al. Also the performance of the compositions as stated in claims 45-47 would have been expected form the same composition as claimed in claim 30 and taught by Eaton et al. 

Claims 30-59 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno (US 20060240985). 

Moreno teaches a high performance adjuvant composition used for the formulation of herbicides based on N-phosphonomethyl glycine and its salts. Disclosed is a surfactant-based composition mainly applicable as an adjuvant for glyphosate family herbicides aqueous solutions, such as N-phosphonomethyl glycine, commonly used in the form of its salts, such as potassium salt. Composition based on surfactants mixture featured by comprising: (a) one or more alkoxylated alkyl amines; (b) one or more glycols and their derivatives or, yet, their mixtures; (c) optionally water (See title and abstract).
The said high performance adjuvant composition has been developed in order to be added to glyphosate-based (N-phosphonomethyl glycine) herbicides formulation and to its respective salt, potassium, monoisopropylamine and monoethanolamine. Disclosed is a mixture of glycols and ethoxylated fatty amines, where glycol is the main agent that promotes synergy between ethoxylated fatty amines and respective glyphosate salt (N-phosphonomethyl glycine) (See [0018]-[0019]). 
The compositions comprise ethylene glycol (See [0025]-[0027]) and other adjuvants as well as water (see [0028]). 
Moreno discloses a high performance adjuvant composition used on herbicides formulation based on N-phosphonomethyl glycine derivatives and their salts, comprising: (a) one or more alkoxylated alkyl amines; and (b) one or more glycols, their derivatives or mixtures thereof. The concentration of alkoxylated alkyl amine is in the adjuvant formulation is about 80% and the glycol is present at about 11%. The adjuvant component is about 12% of the herbicidal composition (See Table 6, claims 1, 13-16). 
add 33% w/w propylene glycol and 4.0% w/w water. The composition comprises diethylene glycol 1:1 w/w N-phosphonomethy glycine monoisopropylamine salt 480 g/L formulation, with 12% of adjuvant mixture (See [0039]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Moreno to arrive at the instant invention. One of ordinary skill in the art would have been motivated to follow Moreno’s method to make a high loading glyphosate herbicidal composition because Moreno teaches that the said composition has high loading of glyphosate mixture and provides for a high performance of the said herbicidal composition. Moreno teach that the surfactants and adjuvants allow for a mixture of potassium and monoisopropylamine salts of glyphosate to have a higher loading range than without it.
The specific adjuvants claimed in compositions of claims 51-56 would have been obvious over the teaching of Moreno. Also the performance of the compositions as stated in claims 45-47 would have been expected form the same composition as claimed in claim 30 and taught by Moreno. 

Claims 30-59 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616